DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Introductory Remarks
	In response to communications filed on 12 February 2021, claims 1, 7, and 13 are amended per Applicant's request. Claims 2, 4-5, 8, 10-11, 14, and 16-17 are cancelled. No claims were withdrawn. No new claims were added. Therefore, claims 1, 3, 6-7, 9, 12-13, 15, and 18 are presently pending in the application, of which claims 1, 7, and 13 are presented in independent form.

The previously raised 101 rejection of the pending claims is maintained
The previously raised 103 rejection of the pending claims is withdrawn in view of the amendments to the claims. A new ground(s) of rejection has been issued.




Response to Arguments
Applicant’s arguments filed 12 February 2021 with respect to the rejection of the claims under 35 U.S.C. 101 have been fully considered but are not persuasive.
Applicant’s argument that “the Office fails to account for broad swaths of claim 19 and improperly ‘oversimplif[ies] the claims by looking at them generally and failing to account for the specific requirements of the claims” (citing MPEP 2106.05(a)) (see Remarks, p. 11), is unpersuasive.
The first step of the 101 analysis is to determine whether the claims contain one or more limitations that recite a mental task or process, before proceeding to determine whether any of the additional elements, taken in combination with the mental task/step limitations, integrate the abstract idea into a practical application of this idea.
The Office Action proceeded in this manner (i.e., addressed which limitations recited mental tasks or processes resulting in the claims being directed to an abstract idea, and then addressed the additional elements separately and in combination with the abstract idea).
As such, contrary to Applicant’s assertion, the Office did indeed “account for the specific requirements of the claims”, and found that the additional elements did not integrate the abstract idea into a practical application of the idea, and did not amount to significantly more than the judicial exception.
Applicant’s argument that the claims are integrated into a practical application by citing (as an example) the amended portions of the independent claims, in which the emphasized limitations address a problem of “inconsistencies in how the transaction is represented among the various nodes” which “can make it difficult or impossible to extract valuable information”, where by providing a system for extracting information generated during a distributed computing operation to allow analysis and aggregation of the data” (see Remarks, p. 12-13), is unpersuasive.
In particular, Applicant argues “In particular, claim 1 provides a solution for normalizing a plurality of device identifiers to a standard format such that information about a computing device and intermediary computing devices can be identified. For example, the system may identify attributes such as locations where the distributed operation took place, as well as intermediary computing devices involved in the transaction. Accordingly, the combination of these elements recites specific steps for extracting information from a string generated during a distributed operation” (Remarks, p. 12-13).
However, this is unpersuasive, because (1) the claims do not purport to explain how—by what technical process or method—the normalization is performed, but rather is directed to the goal or result itself, rather than a particular technical method for achieving such the normalization step.
Additionally, the argument that device identifiers are being normalized into a standard format such that information about a merchant and intermediaries can be identified is nothing more than an attempt to limit the claims to a particular technological environment—namely, a sort of payment processing network.
However, the claims do not do more than recite collecting data from different sources1, identifying/analyzing the data contained within it, and presenting certain results of the collection and analysis2 at a high level of generality.
Limiting the abstract idea to the context in which the information relates to a payment processing network (merchant information, physical store information, etc.) relates to a field-of-use limitation that does not supply an inventive concept.
Essentially, the claims do not even require a new source of information, or new techniques for combining them. “As a result, they do not require an arguably inventive set of components or methods, such as measurement devices or techniques, that would generate new data. They do not invoke any assertedly inventive programming” (Electric Power Group at pp. 9).
Thus, the claims do not recite any additional elements that integrate the judicial exception into a practical application of that idea.
Applicant’s argument that “the claim elements, in an ordered combination, operate to provide a technical solution for identifying physical locations of computing devices involved in a distributed computing operation as well as intermediary devices involved in the distributed computing operation…thus [representing] ‘significantly more’ because they are a practical implementation of the alleged abstract idea” (see Remarks, p. 13-14) is unpersuasive.
As stated previously, the claims only recite the claimed steps at a high level of generality without a specific technical process or structure by which such steps are implemented.
Stating that the claims are applied within the context of “physical locations of computing devices involved in a distributed computing operation as well as intermediary devices involved in the distributed computing operation” is nothing more than an attempt to narrow the claims to a particular technological field or field-of-use, describing the context rather than a particular manner of achieving a result.
However, narrowing or reformulating an abstract idea, as a matter of law, does not amount to “significantly more”. See, e.g., BSG Tech3 at pp. 17-18.
Therefore, for at least the aforementioned reasons, the 101 rejection is maintained.
Applicant’s arguments filed 12 February 2021 with respect to the rejection of the claims under 35 U.S.C. 103 have been fully considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 6-7, 9, 12-13, 15, and 18 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception (i.e., an abstract idea) without significantly more. The claims recite a mental task/process of receiving data; identifying an identifier within a string of data; determining a first attribute associated with that identifier; searching/comparing the identifier and attribute to a list of data to find matching candidates, which comprises resolving a formatting inconsistency by normalizing a plurality of device identifiers included in the resulting text string; identifying at least one intermediary computing device involved in the distributed computing operation based on the identifiers; and determining that a field is inconsistent between the matching candidates. Such processes are directed to gathering, analyzing, and manipulating data, which can be practically performed within the mind (i.e., can be done mentally) and thus falls under the Mental Processes grouping of abstract ideas.
	The claims, for example, do not purport to explain how, by what particular process or structure, the computer would implement the steps of reading and identifying certain parts of the textual string as belonging to an identifier, a first attribute (as corresponding to a physical location), or some other field. Such steps can be reasonably performed in the mind, e.g., a person reviewing such data would be able to recognize what corresponds to some sort of identifier such as a name, address, etc. 
	Nor do the claims require any complex calculations. The claims merely recite that a confidence score is produced, yet do not disclose any particular steps by which such scores are derived. A person, for example, could essentially derive a qualitative confidence score, such as “Complete/Exact Match”, “Partial match with 50-50 certainty”, or “Low confidence”, regarding how they feel about the accuracy of the matching candidates.
	With the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed mentally by a human. In other words, there are no limitations that necessarily confine the analysis steps to a computing field.
	“[We continue to] treat[] analyzing information by steps people go through in their minds…without more, as essentially mental processes within the abstract-idea category” (Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016)).
	Thus, such limitations of determining the identifier and first attribute, as well as deriving a confidence score, amount to nothing more than mere instructions to apply the judicial exception using a computer (since such steps are recited at such a high level of generality that a person could practically perform in the mind). Note that the concept of extracting data has been identified by the courts as being directed to an abstract concept. See, e.g., Erie Indemnity at pp. 18 (“In Content Extraction, we similarly held that the concept of data collection, recognition, and storage abstract…”).

The judicial exception is not integrated into a practical application of that idea.
The claims’ recitation of the use of generic hardware components do not provide any additional details as to how the hardware components are integrated with the claimed method steps. These are recited at such a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)). In other words, the recitation of such hardware amounts to nothing more than reciting the abstract idea with the words “apply it” with a computer.
	The independent claims recite receiving a request for extracting information. Such a limitation amounts to nothing more than an insignificant pre-solution activity. See Electric Power Group at pp. 6 (“we have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more…is abstract as an ancillary part of such collection and analysis”).
Additionally, the independent claims’ attempt to narrow the information to “operational information generated during operations performed by a series of computing devices during a distributed computing operation” is nothing more than an attempt to limit the claims to a particular technological environment or field-of-use. Narrowing or reformulating an abstract idea does not add “significantly more” to it. See BSG Tech4 at pp. 17-18.
	The independent claims recite that the data pertains to a textual string generated by a plurality of computing devices during a distributed computing operation performed by the computing devices, and that the data comprises an attribute representative of a physical location of where the distributed computing operation took place. Such limitations amount to nothing more than insignificant field-of-use limitations, describing the context rather than a particular manner of achieving the results. In other words, the claimed steps, with or without such limitations confining the data to a particular technological field, are still abstract, since such descriptive limitations do not further limit how—by what process or structure—the claimed steps themselves are achieved. Thus, such limitations fail to provide any sort of additional limitation that would integrate the claimed steps into a practical application of the judicial exception.
	The independent claims further recite identifying matching candidates within a database based on a fuzzy matching algorithm or a gradient boosting machine. Attempting to limit the claims to a particular technological field does not amount to significantly more. Because such methods are all particular methods of matching, those features simply provide further narrowing of what are still abstract operations. They add nothing outside the abstract realm. See, e.g., Mayo, 566 U.S. at 88-89 (stating that narrow embodiments of ineligible matter are still ineligible). See also SAP America, Inc. v. InvestPic, LLC, 890 F.3d 1016, 126 USPQ2d 1638 (Fed. Cir. 2018) at pp. 12, ¶ 2.
	The independent claims additionally recite providing the identifier, the first attribute, information indicating the at least one intermediary computing device, and information indicating the matching candidate information and the confidence score. This amounts to nothing more than an insignificant post-solution activity, similar to a step in which displaying the results of the collection and analysis. See Electric Power Group at pp. 6 (“we have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more…is abstract as an ancillary part of such collection and analysis”).
	Furthermore, the “providing” step that attempts to limit the type of data to at least four types of data excluding the field with inconsistent data between the matching candidates, amounts to nothing more than an attempt to limit the claims to a particular field of use (i.e., attempting to limit the data being provided to only certain data).
	In particular, the recitation of a database is nothing more than an attempt to limit the claims to a particular technological environment. The database is purely generic, and performs no more than storing and retrieving data, and thus does nothing more than perform its stated functions at a high level of generality, and not a particular manner of achieving the claimed result.
	Dependent claims 3, 9, and 15 reciting the discarding of extraneous characters when performing a search is nothing more than an insignificant extra-solution activity. Such a limitation is nothing more than a nominal or tangential addition to the claim, and does not further limit how—by what process or structure—the analysis and retrieval steps of the independent claims are performed. In essence, the claims are directed to performing a search that involves discarding extraneous characters, but does nothing to further limit the claims’ recitation of searching in such a manner that would integrate the search into a particular implementation of the judicial exception. As such, the limitation of discarding extraneous characters when performing a search only provides further narrowing of what are still abstract search and retrieval steps.
	Dependent claims 6, 12, and 18 are similarly recited at the same high level of generality as the independent claims. The dependent claims recite determining a second attribute from within the textual string, finding candidate matches, determining whether the second attribute is associated with the identifier based on the confidence score, and in response to the association being inconclusive, discarding the second attribute. For the same reasons as the independent claims, the analysis steps of identifying a second attribute, determining whether an attribute is associated with the identifier, calculating a confidence score of the association, and discarding the second attribute in response to determining the association is inconclusive (based on the confidence score), are directed to a mental process that can be practically performed within the mind. Such limitations amount to nothing more than mere instructions to apply the judicial exception using a computer (since such steps are recited at such a high level of generality that a person could practically perform in the mind.
Additionally, for the same reasons as the independent claims, the manner in which the database is utilized by the dependent claims does not amount to significantly more.

The claims do not recite any additional elements that amount to significantly more than the judicial exception. As covered in the previous section, most of the claims are directed to attempts to narrow the claims to a particular technological environment or field-of-use (which, as a matter of law, does not amount to “significantly more”), or nothing more than insignificant extra-solution activities that are well-understood, routine, and conventional.
In particular, the independent claims recite receiving a request for extracting information. This is nothing more than an insignificant pre-solution activity that is also well-understood, routine, and conventional. See MPEP § 2106.05(d)(II)(i) (“Receiving or transmitting data over a network”).
	The independent claims further recite providing the identifier, the first attribute, information indicating the at least one intermediary computing device, and information indicating the matching candidates and the first confidence scores. Such a “providing” step has been recognized by the courts as being well-understood, routine, and conventional functions when claimed as an insignificant extra-solution activity. See MPEP § 2106.05(d)(II)(i) (“Receiving or transmitting data over a network”). Furthermore, the “providing step” is nothing more than filtering content, which is well-understood, routine, and conventional.5
The independent and dependent claims’ recitation of a database for performing functions of storing and retrieving data is well-understood, routine, and conventional. See BSG Tech6 at pp. 12-13 (noting that BSG’s claimed database “serves in its ‘ordinary capacity’ of storing … information”). Essentially, the use of a database amounts to nothing more than basic electronic recordkeeping—one of the most basic functions of a computer. See Alice at pp. 15 (“Using a computer to create and maintain “shadow” accounts amounts to electronic recordkeeping—one of the most basic functions of a computer….The same is true with respect to the use of a computer to obtain data…and issue automated instructions; all of these computer functions are ‘well-understood, routine, conventional activit[ies]’ previously known to the industry”; citing Mayo7, 566 U.S. at __ (slip op. at 4)).

Therefore, even when the claim elements are considered as a combination, they add nothing that is not already present when the claim elements are considered separately. The claim elements and their manner of use (i.e., the manner in which they are employed in the claimed invention) as a whole are conventional. In short, there is nothing “inventive” about any of the claim details, individually or in combination, that are not themselves in the realm of abstract ideas. The claims are directed to high-level recitations of collecting, analyzing, and transmitting data, and recite additional limitations that are nothing more than attempts to limit the claims to a particular field-of-use or technological environment (i.e., providing nothing more than a mere narrowing of what are still abstract ideas), or tangential/nominal steps that do not further limit the claims to a particular process or structure by which the steps are carried out (i.e., extra-solution activities that are well-understood, routine, and conventional and/or mere narrowing of abstract concepts).
Even with the addition of dependent claims 6, 12, and 18, such limitations do nothing more than combining a series of individually abstract concepts together into an ordered combination, which does not make the claims and their additional elements any less abstract when taken together. See RecogniCorp8 at pp. 8: “Adding one abstract idea…to another abstract idea…does not make the claim non-abstract….”
As such, the claims, taken separately or as a whole, are not integrated into a practical application of the judicial exception. The claimed invention does not solve technical problems using technical solutions, and do not focus on a specific means or method that improves the relevant technology. Rather, the claims are directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery. See Ameranth9 at pp. 18. Essentially, the claims are directed to certain functionality, and not to a specific improvement in the way that computers operate.
Generally, a claim that merely describes an “effect or result disassociated from any method by which [it] is accomplished” is not directed to patent-eligible subject matter. See, e.g., Internet Patents Corp.10. The Supreme Court has established that a desired goal (i.e., a “result or effect”), absent structural or procedural means for achieving that goal, is an abstract idea. See, e.g., Diamond v. Diehr, 450 U.S. 175, 182 n.7 (1981) (explaining that patents are granted “for the discovery or invention of some practicable method or means of producing a beneficial result or effect…and not for the result or effect itself”). In this case, the claims are directed to an abstract idea for failing to describe how—by what particular process or structure—the goal is accomplished.
Thus, the claims are rejected under 35 U.S.C. 101 for being directed to a judicial exception without significantly more.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Avagyan et al. (“Avagyan”) (US 2018/0246943 A1), in view of Celikyilmaz et al. (“Celikyilmaz”) (US 2015/0356690 A1).
Regarding claim 1: Avagyan teaches A system for extracting information in a distributed computing operation, comprising: one or more memory devices storing instructions; and one or more hardware processors configured to execute the instructions to perform operations (Avagyan, [0026], where the disclosed system may be implemented as software components (e.g., a set of instructions residing in a memory) executable by a processing device (i.e., “hardware processor”) to perform the disclosed steps. See Avagyan, [0122], where the instructions may be stored on a non-transitory computer-readable storage medium) comprising:
	receiving a request to extract information from a textual string (Avagyan, [0029], where the transaction pair records are provided to the field extraction and resolver module, which identifies selected fields from the transaction pair records in order to disambiguate information in the raw transaction records and transaction pair records. The selected fields may include the location field and the entity field), the textual string comprising operational information generated during operations performed by a series of computing devices during a distributed computing operation (Avagyan, [0027], where the transactional data resolution system pertain to processing and resolving raw transaction records (i.e., “the textual string comprising operational information”) received from one or more data sources 101 (i.e., “computing devices”), where these data from sources may be heterogeneous with respect to format and/or content (i.e., “generated during operations performed by a series of computing devices during a distributed computing operation”));
	searching for an identifier included in the textual string, … the searching comprising resolving a formatting inconsistency by normalizing a plurality of … identifiers to a standard format (Avagyan, [0049], where transaction pair records include identifying selected fields (e.g., name and location fields) in a common format, not tied to the source data formatting. Information in these selected fields (e.g., the name and location fields) are resolved);
	identifying, based on the identifiers, at least one intermediary computing device involved in the distributed computing operation (Avagyan, [0028] and [0037], where transaction pair records are generated based on multiple raw transaction records. One or more related intermediate transactions managed by various different data sources (i.e., “at least one intermediary computing device involved in the distributed computing operation”) may be linked (i.e., “identif[ied]”) to establish a complete transaction chain, where related transactions are paired or associated to generate the transaction pair records. Adjacent or related fields with high enough similarity are indexed as part of the same transaction, and roles are assigned (e.g., ultimate source, intermediate source(s), intermediate destination(s), and ultimate destination));
	determining a first attribute from the textual string, the first attribute being associated with the identifier and being representative of a physical location where the distributed computing operation took place (Avagyan, [0050], where text from fields identified as location-related (i.e., location fields) are extracted, and the location information is resolved. See Avagyan, [0022], where the location includes information relating to a geographic location associated with an entity including a street address, city, state, zip code, country, etc., associated with a party or entity involved in a transaction (i.e., “representative of a physical location where the distributed computing operation took place”));
	comparing the first attribute and the identifier to a database of candidate information to find a plurality of matching candidates in the database, the matching candidates being determined by generating first confidence scores for the matching candidates based on at least one of a fuzzy matching algorithm or a gradient boosting machine algorithm (Avagyan, [0109], where information in selected fields are resolved, where the resolved information may include location information (i.e., “the first attribute”), entity information (i.e., “the identifier”), and match confidence scores for both the location information and the entity information. See Avagyan, [0057] and [0078], where confidence scores may be calculated using pairwise similarity matching, or a classifier such as Logistic Regression, Naïve Bayesian, Tree-Augmented Naïve Bayes, etc. Note that since Avagyan discloses various methods of approximate string matching in [0057] and [0078], thus in this manner, Avagyan’s disclosure is equivalent to the claimed “fuzzy matching algorithm”, and the claimed invention does not distinguish over the prior art). 
Avagyan does not appear to explicitly teach the identifier being associated with one of the computing devices, [and] providing, in response to the request, the identifier, the first attribute, information indicating the at least one intermediary computing device, and information indicating the matching candidates and the first confidence score.
	Celikyilmaz teaches the identifier being associated with one of the computing devices (Celikyilmaz, [0190-0192], where the computing system extracts terminal identifier information (i.e., “identifier…associated with one of the computing devices”) from a transaction record (i.e., “textual string”)), [and]
providing, in response to the request, the identifier, the first attribute, information indicating the at least one intermediary computing device, and information indicating the matching candidates and the first confidence score (Celikyilmaz, [0142], where merchant data related to merchant accounts are searched to identify a set of possible matches to the merchant information. See also Celikyilmaz, [FIG. 2], where the user interface displays the merchant ID (i.e., “the identifier”), merchant name, store ID, and store name (i.e., “information indicating the matching candidates”). See Avagyan, [0028] and [0037] with regards to the “information indicating the at least one intermediary computing device”. See, e.g., Avagyan, [FIG. 6], with a table displaying the name and location tokens, and confidence scores).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Avagyan with Celikyilmaz (hereinafter “Avagyan as modified”) by (1) substituting Avagyan’s identifier with an identifier being associated with one of the computing devices disclosed by Celikyilmaz, with predictably equivalent operating characteristics, which is that an identifier is normalized and searched in a database for candidate matches with generated confidence scores, regardless of whether that data pertained to an identifier associated with one of the computing devices (as claimed and as disclosed by Celikyilmaz), or some other identifier (as disclosed by Avagyan); and (2) providing the generated/computed information in response to the request (as disclosed by Celikyilmaz) with the motivation of allowing a user to make the final determination as to which is the correct record that the user is attempting to search for or identify.
Additionally, it would have been obvious to have modified Celikyilmaz to include the “information indicating the at least one intermediary computing device” and confidence scores disclosed by Avagyan with the motivation of providing additional contextual information to aid users in making their decisions as to the correct or intended record that was searched for. 

	Regarding claim 7: Claim 7 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.

	Regarding claim 13: Claim 13 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.


Claims 3, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Avagyan et al. (“Avagyan”) (US 2018/0246943 A1), in view of Celikyilmaz et al. (“Celikyilmaz”) (US 2015/0356690 A1), in further view of Farrell et al. (“Farrell”) (US 2017/0178247 A1).
	Regarding claim 3: Avagyan as modified teaches The system of claim 1, but does not appear to explicitly teach wherein searching for the identifier includes discarding extraneous characters.
	Farrell teaches wherein searching for the identifier includes discarding extraneous characters (Farrell, [0111-0113], where the merchant identity procedure may remove extraneous characters and/or text of the first merchant identifier).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Avagyan as modified and Farrell with the motivation of cleaning or formatting the data so that the formatting of data is consistent across the two sets of data being compared (and thus in this manner, the comparison does not need to rely upon exact matching, thereby potentially yielding more accurate results even with across different data formats).

	Regarding claim 9: Claim 9 recites substantially the same claim limitations as claim 3, and is rejected for the same reasons.

	Regarding claim 15: Claim 15 recites substantially the same claim limitations as claim 3, and is rejected for the same reasons.


Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Avagyan et al. (“Avagyan”) (US 2018/0246943 A1), in view of Celikyilmaz et al. (“Celikyilmaz”) (US 2015/0356690 A1), in further view of Manning et al. (“Manning”) (US 2017/0052958 A1).
	Regarding claim 6: Avagyan as modified teaches The system of claim 1, but does not appear to explicitly teach wherein the operations further comprise: determining a second attribute from the textual string, the second attribute suspected to be associated with the identifier; comparing the second attribute and the identifier to the database of candidate information to find a match based on a second confidence score as to whether the candidate information is associated with the identifier; determining that the second confidence score indicates that the association is inconclusive; and based on the determination that the association is inconclusive, discarding the second attribute from the textual string.
	Manning teaches determining a second attribute from the textual string, the second attribute suspected to be associated with the identifier (Manning, [0105], where a record may comprise of multiple fields, such as an instance where two out of three fields in a pair of records may match, whereas a third field (i.e., “second attribute”) does not match);
	comparing the second attribute and the identifier to the database of candidate information to find a match based on a second confidence score as to whether the candidate information is associated with the identifier; determining that the second confidence score indicates that the association is inconclusive; and based on the determination that the association is inconclusive, discarding the second attribute from the textual string (Manning, [0111], where the system, upon determining that a particular matching field is too common to be useful as a blocker (i.e., a field that is a significant indicator of whether a pair of records match) (i.e., “the association is inconclusive”), then these particular fields may be eliminated or disallowed (i.e., “discarded”). A frequency may be used as a filter such that groups that are created with over a threshold frequency are eliminated, or particular fields for blocking are eliminated or disallowed (implying that a frequency is used as confidence measure/score, since it is used to indicate whether associations between an entity and that particular attribute is high enough to be used as a distinguishing feature). See, e.g., Manning, [0116], where a zip code field may not be useful for matching (at least on its own), because similar zip codes are too common among records; the blocking model may then be updated to not make matches based on those determined fields).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Avagyan as modified and Manning with the motivation of identifying the most distinguishing fields for determining whether two records refer to the same entity, e.g., instead of iterating through all possible fields, only the most significant fields are chosen for analysis, which has the advantages of (1) increasing the accuracy of identifying that records refer to the same entity even when the number of fields do not match (a common occurrence when attempting to link data from heterogeneous sources), and (2) speeding up the processing time, since the system only needs to search for a limited set of fields for performing the comparison.

	Regarding claim 12: Claim 12 recites substantially the same claim limitations as claim 6, and is rejected for the same reasons.

	Regarding claim 18: Claim 18 recites substantially the same claim limitations as claim 6, and is rejected for the same reasons.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See the enclosed 892 form.
Avagyan et al. (US Patent No. 9,898,515 B1) is cited to show the priority filing of the cited art, Avagyan et al. (US Patent Publication No. 2018/0246943 A1). However, the Avagyan patent publication was cited for ease of referencing paragraphs (as opposed to U.S. Patent No. 9,898,515 B1, to which the Avagyan patent publication is a continuation of).
The prior art should be considered to define the claims over the art of record.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE BAKER whose telephone number is (408)918-7601.  The examiner can normally be reached on M-F 8-5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEVEEN ABEL-JALIL can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IRENE BAKER/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
16 May 2021




    
        
            
        
            
        
            
    

    
        1 See, e.g., Ultramercial, 772 F.3d at 715, where the claims were found to be directed to an abstract idea of combining data from different sources.
        2 See, e.g., Electric Power Group, LLC v. Alstom S.A. 830 F.3d 1350 (Fed. Cir. 2016), where the claims were found to be directed to the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis.
        3 BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281 (Fed. Cir. 2018)
        4 BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281 (Fed. Cir. 2018)
        5 See Bascom Global Internet Services, Inc. v. AT&T Mobility LLC, 827 F.3d 1341 (Fed. Cir. 2016) at pp. 12 (“filtering content is an abstract idea because it is a long-standing, well-known method of organizing human behavior, similar to concepts previously found to be abstract”).
        6 BSG Tech LLC v. BuySeasons, Inc., CAFC Appeal No. 2017-1980 (Fed. Cir. 2018)
        7 Mayo Collaborative Services v. Prometheus Laboratories, Inc., 132 S. Ct. 1289 (2012)
        8 RecogniCorp LLC v. Nintendo Co., Ltd. (Fed. Cir. 2017)
        9 Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229 (Fed. Cir. 2016)
        10 Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1348 (Fed. Cir. 2015)